DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
Status of Claims
This action is in response to the reply filed September 27, 2021.
Claims 1, 7, and 14-15 have been amended.
Claim 2 has been cancelled.
Claims 1 and 3-15 are currently pending and have been examined.
Response to Arguments
The previous objection to claim 7 has been withdrawn in response to the submitted amendments.
The arguments filed on May 04, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
However, the amended independent claims 1, 14, and 15 recite a data communication module (DCM) included in the vehicle and configured to detect position information of the vehicle, wherein the DCM transmits the detected position information of the vehicle to the center server, acquiring the position information of the vehicle from the DCM; determining whether or not tracking of the vehicle to which the luggage is delivered is needed based on the acquired position information of the vehicle and based on whether or not the vehicle is at a designated position designated by the user. Thus, the inventions of amended independent claims 1, 14, and 15 are not merely reciting abstract ideas.
Examiner respectfully disagrees. The data communication module is described in Specification [0101], [0102] which only describes the desired functions of a data communication module but does not provide any technical details of the data communication module itself. Therefore, the identified data communication module is a generic computer component used as a tool to implement the identified abstract idea of determining whether or not to provide acquired location information. In other words the idea of not sharing user information to increase privacy does not improve or modify the data communication module itself. See In re TLI Communications LLC Patent Litigation, 823 F.3d 607, 612 (Fed. Cir. 2016) (The specification does not describe a new telephone, a new server, or a new physical combination of the two. The specification fails to provide any technical details for the tangible components, but instead predominately describes the system and methods in purely functional terms.)

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
However, the amended independent claims 1, 14, and 15 recite additional elements of a data communication module (DCM) included in the vehicle and configured to detect position information of the vehicle, wherein the DCM transmits the detected position information of the vehicle to the center server, acquiring the position information of the vehicle from the DCM; determining whether or not tracking of the vehicle to which the luggage is delivered is needed based on the acquired position information of the vehicle and based on whether or not the vehicle is at a designated position designated by the user. The amended claims 1, 14, and 15 as a whole is implemented with particular machine of DCM. The DCM provide accurate position of vehicle so that the combination of elements in the amended claims 1, 14, and 15 improves the functioning of a computer. Therefore, those above additional elements in combination are sufficient to integrate the abstract idea into a practical application and to add significantly more to abstract idea and provide an inventive concept. (See Diamond v. Diehr, 450 U.S. 175 (1981), and BASCOM Global Internet Services v. AT&TMobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016).)
Examiner respectfully disagrees. There is no discussion in the specification of the accuracy of the Data Communication Module. There is also no discussion of accuracy of the position of a vehicle being a problem for which the claims provide an improvement. The data communication module is described in Specification [0101], [0102] which only describes the desired functions of a data communication module but does not provide any technical details of the data communication module itself. Acquiring position information more efficiently using a data communication module is not an improvement to a computer. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).
The data communication module does not amount to a particular machine because it is recited at a high level of generality, only gathers location information but does not implement any other steps of the method, and the detecting position data is data gathering which is a type of extra-solution activity. See MPEP 2106.05(b)(I)-(III).

Regarding the previous rejection under 35 U.S.C. 103, Applicant’s arguments have been considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 14-15 recite a negative limitation by reciting “not provide the acquired position information of the vehicle.” Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. The specification does not explicitly recite the not provide language in claim 1 and 14-15. At best, the specification discusses a positive recitation of transmitting a “no-need notification” which notifies the delivery company that a vehicle tracking is not needed. (Specification [0209], [0279], and [0302]). Further, [0279] states “In step S812, the position information management unit 324 may transmit a no-need notification including information indicating that the vehicle 10A is near the designated position (that is, within a predetermined range) to the delivery management server 50 via the communication processing unit 321. Accordingly, the delivery company can recognize that the vehicle 10A is near the designated position.” Paragraph [0279] suggests that the no-need notification, which is the closest basis of support in the specification, does indicate position information to the delivery company. Examiner suggests amending the newly added “not provide” limitation to reflect the positive recitation of a no-need notification discussed in the specification rather than the currently claimed negative limitation.
Claims 3-13 depend upon claim 1 and therefore inherit the above rejection of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1, 3-13 recite a combination of devices and therefore recite a machine.
Claim 14 recites a series of steps and therefore recite a process.

Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 14, and 15, as a whole, are directed to the abstract idea of determining whether or not to provide acquired location information, which is a method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including mitigating risk) by using position information from a receiving vehicle to only communicate necessary information about a delivery location. The claims recite a method of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including following rules or instructions) because making the determination on what information to provide to a delivery company recites instructions for managing the interaction between a recipient and a delivery company. The method of organizing human activity of “determining whether or not to provide acquired location information,” is recited by claiming the following limitations: acquiring position information, determining whether tracking is needed, providing position information, and not providing position information. The mere nominal recitation of a non-transitory computer readable medium; a center server; a CPU; RAM and ROM; an auxiliary storage device; a real-time clock; a communication interface; and a data communication module does not take the claim of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 5, 7-8, and 12, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: determining whether a vehicle is able to return to a designated position, notifying a delivery company, determining whether a vehicle is approaching a designated position, and providing key information.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 14, and 15 recite the additional elements: a non-transitory computer readable medium; a center server; a CPU; RAM and ROM; an auxiliary storage device; a real-time clock; a communication interface; and a data communication module which are used to perform the acquiring, determining, and providing steps. These non-transitory computer readable medium; center server; CPU; RAM and ROM; auxiliary storage device; real-time clock; communication interface and data communication module limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of indicating a delivery location in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing shipping process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 14, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a non-transitory computer readable medium; a center server; a CPU; RAM See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.) and processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a non-transitory computer readable medium (Specification [0121]); a center server (Specification [0121], [0146], [0203]); a CPU (Specification [0070], [0106], [0121]); RAM and ROM (Specification [0106], [0121]); an auxiliary storage device (Specification [0070], [0106], [0121]); a real-time clock (Specification [0070], [0106], [0121]); a communication interface (Specification [0070], [0121]); and a data communication module (Specification [0101]-[0102]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a non-transitory computer readable medium; a center server; a CPU; RAM and ROM; an auxiliary storage device; a real-time clock; a communication interface; a data communication module. See MPEP 2106.05(f). The claims limit the field of use by reciting luggage delivery to a vehicle. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 
Remaining Claims:
With regards to Claims 3-4, 6, 9-11, and 13, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 9-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boccuccia et al. (U.S. P.G. Pub. 2020/0074396 A1), hereinafter Boccuccia, in view of Fokkelman (U.S. P.G. Pub. 2016/0019775 A1), hereinafter Fokkelman, in view of Schenken (U.S. P.G. Pub. 2011/0238300 A1), hereinafter Schenken.

Claim 1. 
Boccuccia discloses a delivery assistance device that assists in a delivery service in which a vehicle cabin including a trunk of a vehicle used by a user is able to be designated as a delivery destination of luggage, 
the delivery assistance device is included in a center server and performs various control processes in the center server (Boccuccia [0024]), the delivery assistance device includes at least one of hardware and software (Boccuccia [0053]), a CPU for executing programs stored in a RAM and ROM (Boccuccia [0053]), an auxiliary storage device (Boccuccia [0052]-[0053]), a real-time clock (Boccuccia [0030], [0036]), and a predetermined communication interface (Boccuccia [0054]), 
a data communication module (DCM) included in the vehicle and configured to detect position information of the vehicle, wherein the DCM transmits the detected position information of the vehicle to the center server (Boccuccia [0032] current location of customer vehicle may utilize GPS; [0024], [0044] determine location of the vehicle; [0045] vehicle may report a change in location information),
the delivery assistance device programmed to: 
acquire the position information of the vehicle from the DCM (Boccuccia [0032] current location of customer vehicle may utilize GPS; [0024], [0044] determine location of the vehicle; [0045] vehicle may report a change in location information); 
Regarding the following limitation:
determine whether or not tracking of the vehicle to which the luggage is delivered is needed based on the acquired position information of the vehicle and based on whether or not the vehicle is at a designated position designated by the user; and 
Boccuccia discloses determining whether or not tracking of the vehicle to which a package is to be delivered is needed based on the position information of the vehicle (Boccuccia [0023] label affixed to a package may indicate either a fixed delivery or a dynamic delivery; [0024] query or provide current vehicle location; [0032], [0045] report current location anytime there is a change in customer vehicle location). However, Boccuccia does not disclose wherein the package is luggage, but Fokkelman does (Fokkelman [0005], [0011], [0067]-[0069] delivery baggage to the trunk of a vehicle).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the luggage of Fokkelman for the package of Boccuccia. Both luggage and packages are known items delivered to the trunk of a recipient’s vehicle in the art of shipping. Thus, the simple substitution of one known element in the art of shipping for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Boccuccia’s system with the improved functionality to reduce the hassle of baggage claim while flying by having luggage delivered directly to the passenger’s vehicle.
Boccuccia discloses the following limitation:
provide the acquired position information of the vehicle to a company operating the delivery service when determined that the vehicle is not at the designated position designated by the user (Boccuccia [0024] delivery service vehicle may request current location of the customer vehicle; [0032] report current location anytime there is a change in customer vehicle location; [0033] provide current location of customer vehicle); and
Regarding the following limitation:
not provide the acquired position information of the vehicle to a company operating the delivery service when determined that the vehicle is at the designated position designated by the user.
Boccuccia discloses determining whether or not tracking of the vehicle to which a package is to be delivered is needed based on the position information of the vehicle (Boccuccia [0023] label affixed to a package may indicate either a fixed delivery or a dynamic delivery; [0024] query or provide current vehicle location; [0032], [0045] report current location anytime there is a change in customer vehicle location). However Boccuccia does not explicitly disclose not providing the acquired position information, but Schenken does (Schenken [0020] delivery vehicle; [0024] telematics data includes location information; [0045]-[0046] geographic areas represent delivery/pickup stops; [0048] define geofence around geographic areas; [0051] trigger event occurs upon a vehicle entering or exiting a defined geographic area; [0053]-[0054] automatically record and transmit telematics data when exiting a geofence and automatically stop recording/transmitting telematics data upon entering a geofence).
One of ordinary skill in the art would have recognized that applying the known technique of limiting transmission of vehicle telematics data to certain locations of Schenken to Boccuccia would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Schenken to the teaching of Boccuccia would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such using geofences around a delivery or pickup location to limit the transmission of vehicle telematics data. Further, applying stopping telematics sharing based on location to Boccuccia with geofenced delivery locations, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient computation of updated delivery routes because by limiting the sharing of updated location information to locations outside a delivery location the only location updates are relevant to a delivery route recalculation thereby eliminating an unnecessary recalculation of routes when a vehicle is transmitting information that it is in the correct location. 

Claim 4. 
Boccuccia in view of Fokkelman and Schenken teaches all of the elements of claim 1, as shown above. Additionally, Boccuccia discloses:
wherein it is determined that tracking of the vehicle is needed when the vehicle is moving (Boccuccia [0032], [0045] report current location anytime there is a change in customer vehicle location).

Claim 9. 
Boccuccia in view of Fokkelman and Schenken teaches all of the elements of claim 1, as shown above. Additionally, Boccuccia discloses: 
determine whether or not tracking of the vehicle is needed based on a process progress situation of the luggage in the delivery service (Boccuccia [0033] update delivery route using customer vehicle location; [0034] customer vehicle may change location form original site to another area; [0035] if the new area would compromise the delivery route then the delivery service may retain the parcel).

Claim 10. 
Boccuccia in view of Fokkelman and Schenken teaches all of the elements of claim 9, as shown above. Boccuccia does not disclose the following limitation, but Fokkelman does:
determine that tracking of the vehicle is needed when the luggage is in a process before the delivery of the luggage is completed after the luggage arrives at a business office serving as a starting point of the delivery of the luggage from a business office at which the luggage is collected (Fokkelman [0111] transmit the location of the parked vehicle to the delivery service).
One of ordinary skill in the art would have recognized that applying the known technique of only transmitting location information of a vehicle close in time to the delivery of Fokkelman to Boccuccia would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Fokkelman to the teaching of Boccuccia would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such time restrictions on the transmission of vehicle position information. Further, applying the timing of location transmission to Boccuccia, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow greater security of the receiving vehicle by limiting the broadcast of the location of an unattended vehicle.

Claim 11. 
Boccuccia in view of Fokkelman and Schenken teaches all of the elements of claim 1, as shown above. Additionally, Boccuccia discloses:
wherein it is determined whether or not tracking of the vehicle is needed based on information on a scheduled delivery date and time of the luggage (Boccuccia [0033] update delivery route using customer vehicle location; [0034] customer vehicle may change location form original site to another area; [0035] if the new area would compromise the delivery route then the delivery service may retain the parcel).

Claim 14. 
Boccuccia in view of Fokkelman and Schenken teaches all of the elements of claim 14 as shown above in claim 1.

Claim 15. 
Boccuccia in view of Fokkelman and Schenken teaches all of the elements of claim 15 as shown above in claim 1.

Claim 3, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boccuccia in view of Fokkelman and Schenken further in view of Noda et al. (U.S. P.G. Pub. 2020/0327466 A1), hereinafter Noda.

Claim 3. 
Boccuccia in view of Fokkelman and Schenken teaches all of the elements of claim 1, as shown above. However, Boccuccia does not disclose the following limitation, but Noda does: 
determine that the tracking of the vehicle is needed when the vehicle is not at the designated position and the vehicle is separated beyond a predetermined distance from the designated position (Noda Fig. 18, [0172] showing current position of the user is outside the dashed circle surrounding the delivery position; [0066] determine estimated time of arrival based on traveling state and current position; [0078], [0099] arrival time based on position).
One of ordinary skill in the art would have recognized that applying the known technique of estimating the arrival at a delivery destination based upon the current position information of a vehicle of Noda to Boccuccia would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Noda to the teaching of Boccuccia would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such arrival estimation. Further, applying arrival estimation using vehicle position to Boccuccia, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient planning for missed delivery by predicting a missed delivery in advance. 

Claim 5. 
Boccuccia in view of Fokkelman and Schenken teaches all of the elements of claim 4, as shown above. However, Boccuccia does not disclose the following limitation, but Noda does:
determine whether or not the vehicle is able to return to the position designated by the user within a predetermined time (Noda [0078], [0099] determine if the estimated time of arrival falls within a delivery time range),
wherein when the vehicle is moving the delivery assistance device is further programmed to: determine that the vehicle is unable to return to the position designated by the user within the predetermined time, and it is determined that tracking of the vehicle is needed 
One of ordinary skill in the art would have recognized that applying the known technique of estimating if an arrival time falls within a scheduled delivery window of Noda to Boccuccia would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Noda to the teaching of Boccuccia would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such arrival time estimation. Further, applying a scheduled delivery time range to Boccuccia, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient planning for missed delivery by predicting a missed delivery in advance.

Claim 7. 
Boccuccia in view of Fokkelman, Schenken, and Noda teaches all of the elements of claim 5, as shown above. However, Boccuccia does not disclose the following limitation, but Noda does:
notify the company that the vehicle is scheduled to return to the position designated by the user within the predetermined time when it is determined that the tracking of the vehicle is not needed by determining that the vehicle is able to return to the position designated by the user within the predetermined time even though the vehicle is moving (Noda [0095], [0097] provide update notification of driving situation; [0085] notification of delay but no damage; [0165] arrival before the time exceeds the delivery time range).
One of ordinary skill in the art would have recognized that applying the known technique of providing notifications about the status of a receiving vehicle of Noda to Boccuccia would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the 

Claim 8. 
Boccuccia in view of Fokkelman and Schenken teaches all of the elements of claim 4, as shown above. However, Boccuccia does not disclose the following limitation, but Noda does:
determine whether or not the vehicle is approaching the position designated by the user (Noda [0078], [0099] determine if the estimated time of arrival falls within a delivery time range), 
wherein when the vehicle is moving and it is determined that the vehicle is not approaching the position designated by the user, it is determined that tracking of the vehicle is needed (Noda [0066] determine estimated time of arrival based on traveling state and current position; [0078], [0099] determine if the estimated time of arrival falls within a delivery time range; [0084] determine if scheduled use person will be damaged by the time of arrival).
One of ordinary skill in the art would have been motivated to include the teachings of Noda in the system of Boccuccia for the same reasons discussed above in claim 5.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boccuccia in view of Fokkelman, Schenken, and Noda further in view of Gillen et al. (U.S. P.G. Pub. 2015/0242811 A1), hereinafter Gillen.

Claim 6. 
Boccuccia in view of Fokkelman, Schenken, and Noda teaches all of the elements of claim 5, as shown above. However, Boccuccia does not disclose the following limitation, but Gillen does:
determine whether or not the vehicle is able to return to the position designated by the user within the predetermined time based on schedule information of the user (Gillen [0078] match the probability a user will be at a delivery location based on user calendar data; [0079] analyze other information in addition to calendar data, such as social media data; [0080] increase probability of a match if other data sources also match calendar match; [0082] list of probable locations identified by the calendar analysis and/or location analysis).
One of ordinary skill in the art would have recognized that applying the known technique of using a recipient’s schedule to predict their location of Gillen to Boccuccia would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gillen to the teaching of Boccuccia would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such calendar based location analysis. Further, applying calendar analysis to Boccuccia, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient estimation of the arrival time of a user at an intended delivery location.

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boccuccia in view of Fokkelman and Schenken further in view of Thakur et al. (U.S. P.G. Pub. 2019/0007794 A1), hereinafter Thakur.

Claim 12. 
Boccuccia in view of Fokkelman and Schenken teaches all of the elements of claim 1, as shown above. However, Boccuccia does not disclose the following limitation, but Thakur does:
provide key information for unlocking a predetermined door of the vehicle in response to a predetermined signal transmitted from a mobile terminal carried by a deliverer of the company (Thakur [0063] delivery vehicle requests connection to a target vehicle),
wherein the key information is provided to the company after decision is made that the luggage is taken out for delivery from a business office serving as a starting point of delivery of the luggage (Thakur [0063] cloud platform monitors delivery vehicle to make sure it is within a predetermined signal strength threshold of the target vehicle).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the token exchange to unlock a receiving vehicle of Thakur for the scanning a package at a receiving vehicle to unlock the vehicle of Boccuccia (Boccuccia [0039], [0043], [0049] unlock customer vehicle after verifying the package by scanning it at the customer vehicle). Both the token exchange with a receiving vehicle and scanning a package at a receiving vehicle are known techniques in the shipping art for unlocking an unattended receiving vehicle. Thus, the simple substitution of one known element in the art of shipping to unattended vehicles for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Boccuccia’s system with the improved functionality to reduce the period of time that a recipient’s vehicle is accessible to another person thereby increasing the security of the vehicle.

Claim 13. 
Boccuccia in view of Fokkelman, Schenken, and Thakur teaches all of the elements of claim 12, as shown above. However, Boccuccia does not disclose the following limitation, but Thakur does:
wherein the key information is provided to the company when the deliverer of the company arrives at the vehicle or a scheduled arrival timing when the deliverer is scheduled to arrive at the vehicle is reached (Thakur [0063] cloud platform monitors delivery vehicle to make sure it is within a predetermined signal strength threshold of the target vehicle).
One of ordinary skill in the art would have been motivated to include the teachings of Thakur in the system of Boccuccia for the same reasons discussed above in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628